Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 6, 2021

                                      No. 04-20-00549-CV

                IN RE J.I.P., A.R.P., S.R.P., I.S.P., AND F.A.P., CHILDREN

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02732
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER

        Appellant's motion for extension of time to file a brief is granted. We order appellant's
brief due January 18, 2021. This is an accelerated appeal of an order in a suit for termination of
the parent-child relationship that must be disposed of by this court within 180 days of the date
the notice of appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Because of the
time constraints governing the disposition of this appeal, further requests for extensions of time
will be disfavored.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court